DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 07/27/2021 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al. (US 2007/0082989 A1) in view of Aono et al. (US 2004/0189764 A1) and Blasius, Jr. et al. (US 2004/0138381 A1).

Regarding claims 1-5, Glasgow et al. disclose a thermoplastic composition comprising 98.5 to 99.998 wt% polycarbonate (see Abstract and page 20, claim 3). The polycarbonate can have a weight average molecular weight of 10,000 to 100,000 (see paragraph 0017). The thermoplastic composition can comprise dye that can be anthraquinones (see paragraph 0080). The amount of dye can be 0.01 to 10 wt% (see paragraph 0080). The thermoplastic composition can comprise heat stabilizer additives in amount of 0.0001 to 1 wt%, i.e. residual amount (see paragraph 0102).
Glasgow et al. do not disclose an anthraquinone-based black dye. Glasgow et al. do not disclose an acrylic polymeric chain extender.
Aono et al. disclose oil-soluble dye such as anthraquinone-based black dye (see paragraph 0036). The oil-soluble dye has melting point of 200 C or less and having solubility in water at 25 C of 1 g or less (see paragraphs 0033-0034). The oil-soluble dye having lower melting point improves dispersion stability and shelf stability (see paragraph 0034).
In light of motivation for using anthraquinone-based black dye disclosed by Aono et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use anthraquinone-based black dye of Aono et al. as the anthraquinone in Glasgow et al. in order to improve dispersion stability and shelf stability, and thereby arrive at the claimed invention.
Glasgow et al. in view of Aono et al. do not disclose an acrylic polymeric chain extender.
Blasius, JR. et al. disclose chain extenders made from epoxy-functional (meth)acrylic monomers and styrenic and/or (meth)acrylic monomers (see Abstract). The chain extender is epoxy-functional styrene (meth)acrylic copolymers, i.e. acrylic polymeric chain extender (see paragraph 0021). The weight average molecular weight of the chain extender is less than 25,000 (see paragraph 0025). The glass transition of chain extender is 46 to 67 C (see page 9, Table 1). The chain extender is present in an amount of about 5 wt% or less based on the total weight of mixture (see paragraph 0048). The chain extenders can be used with polycarbonate for weight enhancement, branching-notch sensitivity and improved compatibility (see paragraph 0061). The chain extenders provide substantial economic advantage in processing, reprocessing and recycling of polycondensates (see paragraph 0011).
In light of motivation for using about 5 wt% or less of epoxy-functional styrene (meth)acrylic copolymers chain extender disclosed by Blasius, JR. et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use 5 wt% or less of epoxy-functional styrene (meth)acrylic copolymers chain extender of Blasius, JR. et al. in the thermoplastic composition of Glasgow et al. in view of Aono et al. in order to provide weight enhancement, branching-notch sensitivity and improved compatibility of polycarbonate as well as provide substantial economic advantage in processing, reprocessing and recycling of polycondensates, and thereby arrive at the claimed invention.
Regarding claims 6-10, Glasgow et al. in view of Aono et al. and Blasius, JR. et al. disclose the thermoplastic composition as set forth above. Further, Glasgow et al. disclose a molded article containing the thermoplastic composition (see paragraph 0127). 
Glasgow et al. in view of Aono et al. and Blasius, JR. et al. do not disclose the molded article comprising presently claimed properties. However, given that the molded article comprising the thermoplastic composition of Glasgow et al. in view of Aono et al. and Blasius, JR. et al. is identical to that presently claimed, it is inherent or obvious the molded article comprising the thermoplastic composition of Glasgow et al. in view of Aono et al. and Blasius, JR. et al. has presently claimed properties.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (3,945,979) disclose compositions comprising a polycarbonate resin and a mixture of anthraquinone series colorants have excellent transparency (see Abstract). The colorants are sufficiently resistant to heat and its color does not fade even at the molding temperature for a polycarbonate resin (see col. 1, lines 47-49). The mixtures of colorants give a satisfactory blueing effect (see col. 1, lines 49-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787